EXHIBIT 10.03

April 18, 2006

HAND-DELIVERED
Raymond C. Hedger, Jr., Esq.
Hedger & Hedger
2 Fox Chase Drive
Hershey, PA 17033

Re:   Western Medical, Inc. to Derma Sciences, Inc.
Sale of Assets  


Dear Mr. Hedger:

Our firm serves as counsel to Western Medical, Inc. in connection with the
above-referenced matter.

Western Medical, Inc. (“Western Medical”), is a corporation duly organized,
validly existing and in good standing under the laws of the State of New Jersey.
Western Medical has full corporate power and authority to enter into the Asset
Purchase Agreement between it and Derma Sciences, Inc. dated January 26, 2006,
as amended by an Extension Letter dated March 21, 2006, (collectively, the
“Agreement”) and to perform its obligations thereunder.

Western Medical was incorporated in the State of New Jersey on October 23, 2001.
On September 22, 2003, a Registration of Alternate Name was filed with the
Secretary of State of New Jersey, permitting the company to transact business
under the name of “Western Medical, Ltd.”

The execution and delivery of the Agreement by Western Medical, and the
performance of its obligations thereunder, have been duly and validly authorized
by all necessary corporate action on the part of Western Medical. The Agreement
constitutes a legal, valid and binding obligation of Western Medical and is
enforceable against Western Medical in accordance with its terms, except to the
extent that enforcement may be limited by or subject to any bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or limiting creditors’ rights generally.

The execution and delivery of the Agreement by Western Medical does not, and the
performance by Western Medical of its obligations under the Agreement will not,
to the

--------------------------------------------------------------------------------

Raymond C. Hedger, Jr., Esq.
Hedger & Hedger
April 18, 2006
Page Two

best of our knowledge, information and belief: (i) violate any terms or
provisions of any law or regulation to which Western Medical is subject, or any
writ, judgment, decree, injunction or similar order applicable to Western
Medical; (ii) conflict with or result in a violation or breach of, or constitute
(with or without notice or lapse of time or both) a default under, any of the
terms, conditions, or provisions of the certificate of incorporation or bylaws
of Western Medical; or (iii) conflict with or result in a violation or breach
of, or constitute (with or without notice or lapse of time or both) a default
under, or give to any person any right of termination, cancellation,
acceleration, or modification in or with respect to, any contract to which
Western Medical is a party or by which any of its assets or properties may be
bound and as to which any such conflicts, violations, breaches, defaults or
rights individually or in the aggregate have or may reasonably be expected to
have a material adverse effect on the validity or enforceability of the
Agreement, on the ability of Western Medical to perform its obligations under
the Agreement, or on the business or financial condition of Western Medical.

To the best of our knowledge, information and belief: (i) there are no actions,
suits, investigations or proceedings pending or threatened against Western
Medical or any of its assets and properties by any person that individually or
in the aggregate have or may reasonably be expected to have a material adverse
effect on the validity or enforceability of the Agreement or on the ability of
Western Medical to perform its obligations under the Agreement; and (ii) there
are no writs, judgments, decrees or similar orders of any person restraining,
enjoining or otherwise preventing consummation of the transactions contemplated
by the Agreement.

  Very truly yours,     LAW OFFICES OF CHARLES A. GRUEN
 
      By:         Charles A. Gruen, Principal  